         Case 8:20-cv-03552-PWG Document 1 Filed 12/07/20 Page 1 of 6



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                SOUTHERN DIVISION

                                                    )
 JOHN and JANE PARENTS 1, JOHN                      )
 PARENT 2,                                          )
                                                    ) Civil Action No. 8:20-cv-3552
                                        Plaintiffs, )
                                                    )
 v.                                                 )
                                                    )
 MONTGOMERY COUNTY BOARD OF                         )
 EDUCATION; SHEBRA L. EVANS,                        )
 BRENDA WOLFF, JEANETTE E. DIXON,                   )
 JUDITH DOCCA, PATRICIA B. O’NEILL,                 )
 KARLA SILVESTRE, AND REBECCA                       )
 SMONDROWSKI, individually and in their             )
 official capacities as Members of the              )
 Montgomery County Board of Education; and          )
 JACK R. SMITH, individually and in his             )
 official capacities as a member of the             )
 Montgomery County Board of Education and           )
 Montgomery County Superintendent of                )
 Schools,                                           )
                                                    )
                                     Defendants. )
                                                    )


                                  NOTICE OF REMOVAL

       Defendants Montgomery County Board of Education (“Board of Education”); Shebra L.

Evans, Brenda Wolff, Jeanette E. Dixon, Judith Docca, Patricia B. O’Neill, Karla Silvestre, and

Rebecca Smondrowski, individually and in their official capacities as Members of the

Montgomery County Board of Education; and Jack R. Smith, individually and in his official

capacities as a member of the Board of Education and Montgomery County Superintendent of

Schools, by counsel, pursuant to 28 U.S.C. §§ 1441, 1446, 1331, 1367, file this Notice of

Removal removing this action to this Court from the Circuit Court for Montgomery County,

Maryland. The grounds for removal are as follows:


                                              -1-
             Case 8:20-cv-03552-PWG Document 1 Filed 12/07/20 Page 2 of 6



        1.      Plaintiffs commenced this action by filing their Complaint on or about October

20, 2020 in the Circuit Court for Montgomery County, Maryland and the case was docketed as

483809-V.

        2.      Plaintiffs purported to serve at least one or more of the Defendants with the

summons and Complaint on November 5, 2020. Together with this Notice, Defendants are filing

copies of all process, pleadings, and orders served on them pursuant to 28 U.S.C. 1446(a).

        3.      This Notice is filed within 30 days of purported service of the Complaint on one

or more of the Defendants, pursuant to 28 U.S.C. § 1446. See Fed. R. Civ. P. 6(a)(1)(C).

        4.      The time for Defendants to answer, move, or otherwise plead with respect to the

Complaint has not yet expired.

        5.      Concurrent with the filing of this Notice, Defendants are serving this Notice on

Plaintiffs’ Counsel and filing a copy of the Notice with the Clerk of the Circuit Court for

Montgomery County.

        6.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 100(2) and 1441(a)

because the United States District Court for the District of Maryland, Southern Division is the

federal judicial district and division embracing the Circuit Court of Montgomery County,

Maryland, where this action was originally filed.

        7.      As demonstrated below, this case is removable based on federal question

jurisdiction and supplemental jurisdiction. Under 28 U.S.C. § 1331, the district courts “have

original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the

United States.” 28 U.S.C. § 1331. Defendants may properly remove an action from state court

pursuant to 28 U.S.C. § 1441(a) if the federal district court has original jurisdiction over the

action. Under 28 U.S.C. § 1367, this Court may exercise its discretion to invoke supplemental




                                                  -2-
            Case 8:20-cv-03552-PWG Document 1 Filed 12/07/20 Page 3 of 6



jurisdiction over claims that are not individually removable based on federal question jurisdiction

if they stem from a “common nucleus of operative facts.” MacFadyen v. Smith, 2011 WL

1740583, at *2 (D. Md. May 3, 2011).

       8.      As it concerns federal question jurisdiction, a federal court may assert jurisdiction

where “a state law claim necessarily raise[s] a stated federal issue.” Soltesz v. Ballard-Hirsch,

2012 WL 5842886, at *4 (D. Md. Nov. 16, 2012) (quoting Grable & Sons Metal Prods., Inc. v.

Darue Eng’g & Mfg., 545 U.S. 308, 314 (2005)); see also Merrell Dow Pharms., Inc. v.

Thompson, 478 U.S. 804, 808 (1986) (a case may “arise under” federal law “where the

vindication of a right under state law necessarily turn[s] on some construction of federal law”)

(internal citation and quotation omitted). A claim may arise under federal law in either of two

ways. In many cases, “federal-question jurisdiction is invoked … by plaintiffs pleading a cause

of action created by federal law.” Grable & Sons Metal Prods., Inc., 545 U.S. at 312. In other

cases, although the plaintiffs’ causes of action are nominally created by state law, “federal-

question jurisdiction will lie over state-law claims that implicate significant federal issues.” Id.

This second form of federal-question jurisdiction “captures the commonsense notion that a

federal court ought to be able to hear claims recognized under state law that nonetheless turn on

substantial questions of federal law, and thus justify resort to the experience, solicitude, and hope

of uniformity that a federal forum offers on federal issues.” Id.

       9.      All of Plaintiffs’ claims arise out of their concerns with the Montgomery County

Public Schools’ 2020-2021 Guidelines for Gender Identity for Montgomery County Public

Schools (the “Guidelines”).

       10.     Plaintiffs allege that they are parents of children who attend the Montgomery

County Public Schools. See Complaint, at 3-4. Plaintiffs allege that the Board of Education, in




                                                -3-
            Case 8:20-cv-03552-PWG Document 1 Filed 12/07/20 Page 4 of 6



adopting the Guidelines, has violated their rights to access certain information generated and

retained about their minor children. See Complaint, at 2. Plaintiffs allege that those rights “are

founded on Maryland statutory and regulatory provisions, as well as the State and Federal

Constitutions and federal laws, which recognize the fundamental right of parents to direct the

upbringing of their children.” See Complaint, at 2.

       11.     The Complaint raises seven counts: (I) violation of § 5-203 of the Family Article

of the Maryland Code; (II) violation of Chapter 13a.08.02 of the Maryland Code of Regulations;

(III) violation of the Maryland Constitution; (IV) violation of FERPA, 20 U.S.C. § 1232g, as

incorporated by Maryland Law; (V) violation of PPRA, 20 U.S.C. § 1232h, as incorporated by

Maryland Law; (VI) violation of the Fourteenth Amendment to the United States Constitution;

and (VII) violation of 42 U.S.C. § 1983.

       12.     The Court has original jurisdiction over Plaintiffs’ Counts VI and VII. See 28

U.S.C. § 1331. This Court similarly has federal question jurisdiction over Plaintiffs’ Counts IV

and V, as they allege violations of certain federal laws that have been incorporated into Maryland

law. See Grable & Sons Metal Prods., Inc., 545 U.S. at 312. Finally, given that all claims arise

from the same set of concerns with the Guidelines, Counts I, II, and III stem from a “common

nucleus of operative facts,” and this court has supplemental jurisdiction such that these claims

are removable. See MacFadyen, 2011 WL 1740583, at *2.

       WHEREFORE, notice is given that this action is removed from the Circuit Court of

Montgomery County, Maryland to the United States Court for the District of Maryland, Southern

Division.




                                                -4-
         Case 8:20-cv-03552-PWG Document 1 Filed 12/07/20 Page 5 of 6



                                            Respectfully submitted,



                                            MONTGOMERY COUNTY BOARD OF
                                            EDUCATION; SHEBRA L. EVANS,
                                            BRENDA WOLFF, JEANETTE E. DIXON,
                                            JUDITH DOCCA, PATRICIA B. O’NEILL,
                                            KARLA SILVESTRE, and REBECCA
                                            SMONDROWSKI, individually and in their
                                            official capacities as Members of the
                                            Montgomery County Board of Education;
                                            and JACK R. SMITH, individually and in
                                            his official capacities as a member of the
                                            Montgomery County Board of Education
                                            and Montgomery County Superintendent of
                                            Schools

                                            By Counsel



 /s/ Alexandra Stewart
Paul R.Q. Wolfson (Application for
Admission Pro Hac Vice Forthcoming)
Bruce M. Berman (Application for
Admission Pro Hac Vice Forthcoming)
Alan E. Schoenfeld (Application for
Admission Pro Hac Vice Forthcoming)
Alexandra Stewart (D. Md. Bar No. 19633)
Simon B. Kress (Application for
Admission Pro Hac Vice Forthcoming)
WILMER CUTLER PICKERING HALE AND DORR LLP
1875 Pennsylvania Avenue NW
Washington, DC 20006
(202) 663-6000 (phone)
(202) 663-6363 (fax)
paul.wolfson@wilmerhale.com
bruce.berman@wilmerhale.com
alan.schoenfeld@wilmerhale.com
alex.stewart@wilmerhale.com
simon.kress@wilmerhale.com

Counsel for Defendants

December 7, 2020




                                     -5-
          Case 8:20-cv-03552-PWG Document 1 Filed 12/07/20 Page 6 of 6



                                CERTIFICATE OF SERVICE

       I hereby certify that on December 7, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, and I hereby certify that I have mailed by United

States Postal Service the document to counsel for Plaintiffs:

David A. Bruce
205 Vierling Dr.
Silver Spring, MD 20904

Frederick W. Claybrook, Jr.
Claybrook LLC
700 Sixth St., NW, St. 430
Washington, DC 20001

Steven W. Fitschen
James A. Davids
National Legal Foundation
524 Johnstown Road
Chesapeake, VA 23322

                                                     MONTGOMERY COUNTY BOARD OF
                                                     EDUCATION; SHEBRA L. EVANS,
                                                     BRENDA WOLFF, JEANETTE E. DIXON,
                                                     JUDITH DOCCA, PATRICIA B. O’NEILL,
                                                     KARLA SILVESTRE, and REBECCA
                                                     SMONDROWSKI, individually and in their
                                                     official capacities as Members of the
                                                     Montgomery County Board of Education;
                                                     and JACK R. SMITH, individually and in
                                                     his official capacities as a member of the
                                                     Montgomery County Board of Education
                                                     and Montgomery County Superintendent of
                                                     Schools

                                                      /s/ Alexandra Stewart
                                                     Alexandra Stewart (D. Md. Bar No. 19633)
                                                     WILMER CUTLER PICKERING HALE AND
                                                     DORR LLP
                                                     1875 Pennsylvania Avenue NW
                                                     Washington, DC 20006
                                                     (202) 663-6000 (phone)
                                                     (202) 663-6363 (fax)
                                                     alex.stewart@wilmerhale.com

                                                     Counsel for Defendants

                                               -6-
